Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTIRCT OF FLORIDA

PATRICIA KENNEDY,

               Plaintiff,


v.                                                     Case No:

ISRAFOUR, LLC.,

            Defendant,
____________________________/


                                          COMPLAINT
                                   (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

 individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

 ISRAFOUR LLC, (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s

 fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.§

 12181 et seq. (“ADA”).

 1.             Plaintiff is a resident of Broward and Polk Counties, is sui juris, and qualifies as an

                individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

                the major life activity of walking more than a few steps without assistive devices.

                Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

                and has limited use of her hands. She is unable to tightly grasp, pinch and twist of

                the wrist to operate. When ambulating beyond the comfort of her own home,

                Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible handicap

                parking spaces located closest to the entrances of a facility. The handicap and access

                aisles must be of sufficient width so that she can embark and disembark from a

                ramp into her vehicle. Routes connecting the handicap spaces and all features,
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 9




             goods and services of a facility must be level, properly sloped, sufficiently wide

             and without cracks, holes or other hazards that can pose a danger of tipping,

             catching wheels or falling. These areas must be free of obstructions or unsecured

             carpeting that make passage either more difficult or impossible. Amenities must be

             sufficiently lowered so that Plaintiff can reach them. She has difficulty operating

             door knobs, sink faucets, or other operating mechanisms that tight grasping, twisting

             of the wrist or pinching. She is hesitant to use sinks that have unwrapped pipes, as

             such pose a danger of scraping or burning her legs. Sinks must be at the proper

             height so that she can put her legs underneath to wash her hands. She requires

             grab bars both behind and beside a commode so that she can safely transfer and

             she has difficulty reaching the flush control if it is on the wrong side. She has

             difficulty getting through doorways if they lack the proper clearance.

 2.          For many years, Plaintiff h a s t r a v e l e d t h r o u g h o u t S o u t h F l o r i d a ,

             including Broward County. She intends to continue those

             travels in the future.

 3.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

             "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

             determining whether places of public accommodation and their websites are in

             compliance with the ADA.

 4.          According to the county property records, Defendant owns a place of public

             accommodation as defined by the ADA and the regulations implementing the ADA,

             28 CFR 36.201(a) and 36.104. The place of public accommodation that the

             Defendant owns is a place of lodging known as May-Dee Suites, and is located

             at 5101 Holl ywood Blvd., Hollywood, in the County of Broward, Florida

             (hereinafter "Property").
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 9




 5.          Venue is properly located in the Southern District because venue lies in the judicial

             district where the cause of action arose. In addition, the d e f en da nt ’s property is

             located in, and the Defendant does business within this judicial district.

 6.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

             original jurisdiction over actions which arise from the Defendant’s violations of Title

             III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

             U.S.C. § 2201 and § 2202.

 7.          As the owner of the subject place of lodging, Defendant is required to comply with

             the ADA. As such, Defendant is required to ensure that its place of lodging is in

             compliance with the standards applicable to places of public accommodation, as set

             forth in the regulations promulgated by the Department Of Justice. Said regulations

             are set forth in the Code of Federal Regulations, the Americans With Disabilities

             Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards,

             incorporated by reference into the ADA. These regulations impose requirements

             pertaining to places of public accommodation, including places of lodging, to ensure

             that they are accessible to disabled individuals.

 8.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

             requirement:

             Reservations made by places of lodging. A public accommodation that owns,
             leases (or leases to), or operates a place of lodging shall, with respect to
             reservations made by any means, including by telephone, in-person, or through
             a third party -
                     (i) Modify its policies, practices, or procedures to ensure that individuals
                     with disabilities can make reservations for accessible guest rooms during
                     the same hours and in the same manner as individuals who do not need
                     accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and guest
                     rooms offered through its reservations service in enough detail to
                     reasonably permit individuals with disabilities to assess independently
                     whether a given hotel or guest room meets his or her accessibility needs;
                     (iii) Ensure that accessible guest rooms are held for use by individuals
                     with disabilities until all other guest rooms of that type have been rented
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 9




                    and the accessible room requested is the only remaining room of that type;
                    (iv) Reserve, upon request, accessible guest rooms or specific types of
                    guest rooms and ensure that the guest rooms requested are blocked and
                    removed from all reservations systems; and
                    (v) Guarantee that the specific accessible guest room reserved through
                    its reservations service is held for the reserving customer, regardless of
                    whether a specific room is held in response to reservations made by
                    others.

 9.          These regulations became effective March 15, 2012.

 10.         Defendant, either itself or by and through a third party, implemented, operates,

             controls and or maintains a website for the Property which contains an online

             reservations system. The website is located at: http://www.may-dee.com/ and

             https://secure.webrez.com//Bookings105/activity-edit.html. This term also

             includes all websites owned and operated by Defendant or by third parties to

             book or reserve guest accommodations at the hotel:

             https://www.booking.com/hotel/us/may-dee-suites.en-gb.html,

             https://www.expedia.com/Fort-Lauderdale-Hotels-May-Dee-

             Suites.h17288749.Hotel-Information, https://www.hotels.com/ho659523/may-

             dee-suites-hollywood-united-states-of-america/, https://www.orbitz.com/Fort-

             Lauderdale-Hotels-May-Dee-Suites.h17288749.Hotel-Information, and

             https://www.agoda.com/may-dee-suites-in-florida/hotel/fort-lauderdale-fl-

             us.html?cid=-218. The purpose of these websites is so that members of the public

             may reserve guest accommodations and review information pertaining to the

             goods, services, features, facilities, benefits, advantages, and accommodations of

             the Property. As such, this website is subject to the requirements of 28 C.F.R.

             Section 36.302(e).

 11.         Prior to the commencement of this lawsuit, specifically, on June 17, 2019, June

             18, 2019, June 19, 2019, July 2, 2019, July 19, 2019, July 21, 2019, and July 24,

             2019, Plaintiff visited the websites for the purpose of reviewing and assessing the
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 9




             accessible features at the Property and ascertain whether they meet the

             requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs.

             However, Plaintiff was unable to do so because Defendant failed to comply with

             the requirements set forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff

             was deprived the same goods, services, features, facilities, benefits, advantages,

             and accommodations of the Property available to the general public. More

             specifically:

 12.         The hotel’s own website located at: http://www.may-dee.com/ made no reference

             to any accessible rooms nor did the website allow one to book an accessible

             room. No information was given as to whether or where the hotel offers

             compliant/accessible roll-in showers, tubs, built in seating, commodes, sinks,

             wrapped pipes, sink and door hardware, properly located amenities, sufficient

             maneuvering spaces, compliant doors, furniture, controls and operating

             mechanisms. The website does not contain any information as to whether all

             goods, facilities and services at the property are connected by a compliant

             accessible route, nor does the website contain any information as to the

             accessibility of routes connecting all the features of the hotel, the transaction

             counter, parking, and common area restrooms. The website does not give any

             information as to whether accessible rooms are on the ground floor or if an

             elevator is provided within an accessible route. Nor does the website give any

             information regarding the pool/pools having an accessible lift. I have looked at all

             the pages on the hotel websites including third party booking sites and found that

             the hotel claims to have an outdoor swimming pool, free self-parking, computer

             station, laundry facilities, vending machines, and that there is no information as to

             whether any or all of these hotel features are accessible.
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 9




 13.         The website located at https://www.booking.com/hotel/us/may-dee-suites.en-

             gb.html: had no option to book an accessible room. Hotel amenities, room types

             and amenities are all listed in detail. No information was given about accessibility

             in the hotel other than the statement “facilities for disabled guests”.

 14.         The website located at https://www.expedia.com/Fort-Lauderdale-Hotels-May-

             Dee-Suites.h17288749.Hotel-Information: had no option to book an accessible

             room. Hotel amenities, room types and amenities are all listed in detail. No

             information was given about accessibility in the hotel.

 15.         The website located at https://www.hotels.com/ho659523/may-dee-suites-

             hollywood-united-states-of-america/: had no option to book an accessible room.

             Hotel amenities, room types and amenities are all listed in detail. No information

             was given about accessibility in the hotel.

 16.         The website located at https://www.orbitz.com/Fort-Lauderdale-Hotels-May-Dee-

             Suites.h17288749.Hotel-Information: had no option to book an accessible room.

             Hotel amenities, room types and amenities are all listed in detail. No information

             was given about accessibility in the hotel.

 17.         The website located at https://www.agoda.com/may-dee-suites-in-

             florida/hotel/fort-lauderdale-fl-us.html?cid=-218: had no option to book an

             accessible room. Hotel amenities, room types and amenities are all listed in detail.

             No information was given about accessibility in the hotel other than the statement

             “facilities for disabled guests”.

 18.         In the near future, Plaintiff intends to revisit the websites and/or online

             reservations system in order to test it for compliance with 28 C.F.R. Section

             36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

             avail herself of the goods, services, features, facilities, benefits, advantages, and
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 7 of 9




             accommodations of the Property.

 19.         Plaintiff is continuously aware that the subject websites remain non-compliant

             and that it would be a futile gesture to revisit the websites as long as those

             violations exist unless she is willing to suffer additional discrimination.

 20.         The violations present at Defendant's website and its postings on third party

             booking sites infringe Plaintiff's right to travel free of discrimination and deprive

             her of the information required to make meaningful choices for travel. Plaintiff

             has suffered, and continues to suffer, frustration and humiliation as the result of

             the discriminatory conditions present at t h e websites. By continuing to operate a

             website with discriminatory conditions, and utilize third party booking sites

             having such conditions, Defendant contributes to Plaintiff's sense of isolation and

             segregation and deprives Plaintiff the full and equal enjoyment of the goods,

             services, facilities, privileges and/or accommodations available to the general

             public. By encountering the discriminatory conditions at Defendant's website, and

             third party booking sites, and knowing that it would be a futile gesture to return

             to the websites unless she is willing to endure additional discrimination, Plaintiff

             is deprived of the same advantages, privileges, goods, services and benefits

             readily available to the general public. By maintaining or utilizing websites with

             violations, Defendant deprives Plaintiff the equality of opportunity offered to the

             general public.

 21.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

             result of the Defendant’s discrimination until the Defendant is compelled to

             modify the websites to comply with the requirements of the ADA and to

             continually monitor and ensure that the subject website remains in compliance.

 22.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 8 of 9




             from the Defendant’s non-compliance with the ADA with respect to the websites.

             Plaintiff has reasonable grounds to believe that she will continue to be subjected

             to discrimination in violation of the ADA by the Defendant.

 23.         The Defendant has discriminated against the Plaintiff by denying her access to,

             and full and equal enjoyment of, the goods, services, facilities, privileges,

             advantages and/or accommodations of the subject websites.

 24.         The Plaintiff and all others similarly situated will continue to suffer such

             discrimination, injury and damage without the immediate relief provided by the

             ADA as requested herein.

 25.         Defendant has discriminated against the Plaintiff by denying her access to full and

             equal enjoyment of the goods, services, facilities, privileges, advantages and/or

             accommodations of its place of public accommodation or commercial facility in

             violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

             Defendant continues to discriminate against the Plaintiff, and all those similarly

             situated by failing to make reasonable modifications in policies, practices or

             procedures, when such modifications are necessary to afford all offered goods,

             services, facilities, privileges, advantages or accommodations to individuals with

             disabilities; and by failing to take such efforts that may be necessary to ensure

             that no individual with a disability is excluded, denied services, segregated or

             otherwise treated differently than other individuals because of the absence of

             auxiliary aids and services.

 26.         Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.
Case 0:19-cv-61957-FAM Document 1 Entered on FLSD Docket 08/05/2019 Page 9 of 9




 27.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

              subject websites to make them readily accessible and useable to the Plaintiff and

              all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

              36.302(e); or by closing the Defendant’s website and prohibit the Defendant from

              utilizing third party booking sites until such time as the Defendant cures its

              violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.     Injunctive relief against the Defendant including an order to revise the websites

              to comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor

              and maintain the websites to ensure that it remains in compliance with said

              requirement.

       c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

              § 12205.

       d.     Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.

            Respectfully Submitted,


                                         /s/ Philip Michael Cullen, III
                                         Attorney at Law – Chartered
                                         Florida Bar No: 167853
                                         621 S. Federal Highway, Suite Four
                                         Fort Lauderdale, Florida 33301
                                         Telephone: (954) 462-0600
                                         Facsimile (954) 462-1717
                                         E-mail: cullenIII@aol.com
